

117 HRES 215 IH: Recognizing the forthcoming centennial of the 1921 Tulsa Race Massacre.
U.S. House of Representatives
2021-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 215IN THE HOUSE OF REPRESENTATIVESMarch 10, 2021Ms. Jackson Lee (for herself, Mr. Johnson of Georgia, Mrs. Beatty, Mr. Espaillat, Ms. Wilson of Florida, Ms. Bass, Ms. Lee of California, Mrs. Watson Coleman, Mr. David Scott of Georgia, Mr. Bishop of Georgia, Ms. Norton, Ms. Plaskett, Ms. Castor of Florida, Ms. Garcia of Texas, Mr. Cárdenas, Mr. Morelle, Ms. Johnson of Texas, Mr. Evans, Mrs. Lawrence, Mr. Danny K. Davis of Illinois, Mr. Sean Patrick Maloney of New York, Ms. Williams of Georgia, Ms. Clark of Massachusetts, Ms. McCollum, Ms. Tlaib, Mr. Khanna, Mrs. Bustos, Mr. Connolly, Mr. Vargas, Ms. Meng, Ms. Newman, Ms. DeGette, Mr. Lawson of Florida, Mr. Brown, Mrs. Demings, Mr. Grijalva, Mr. Carson, Mr. Deutch, Mr. Payne, Ms. Pingree, Ms. Moore of Wisconsin, Mr. Schrader, Ms. Sewell, Ms. Schakowsky, Mr. Vela, Mr. Gallego, Mr. Higgins of New York, Mr. Hastings, Ms. Roybal-Allard, Mr. Raskin, Mr. Lowenthal, Mr. Bowman, Mr. McGovern, Mr. Jones, Mr. Stanton, Ms. Velázquez, Mrs. Fletcher, Mr. Neguse, Mrs. Hayes, Mr. Auchincloss, Ms. Blunt Rochester, Ms. Speier, Ms. Jayapal, Mr. Meeks, Mr. Torres of New York, Ms. Lofgren, Ms. Bonamici, Mr. Lynch, Ms. Jacobs of California, Mr. Kahele, Mr. McNerney, Mr. Cleaver, Mr. Pallone, Mrs. Trahan, Mr. Green of Texas, Mr. Crow, Mr. Schneider, Ms. Stevens, Ms. Bourdeaux, Mr. Thompson of California, Ms. Omar, Mr. Price of North Carolina, Ms. Kelly of Illinois, Ms. Eshoo, Ms. DelBene, Ms. Clarke of New York, Mr. Nadler, Mr. Michael F. Doyle of Pennsylvania, Mr. Cicilline, Mrs. Luria, Mr. Crist, Mr. Costa, Mr. Rush, and Mr. Veasey) submitted the following resolution; which was referred to the Committee on the Judiciary, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONRecognizing the forthcoming centennial of the 1921 Tulsa Race Massacre.Whereas, in the early 20th century, de jure segregation confined Tulsa’s Black residents into the Greenwood District, which they built into a thriving community with a nationally renowned entrepreneurial center known as the Black Wall Street;Whereas, at the time, White supremacy and racist violence were common throughout the United States and went largely unchecked by the justice system;Whereas reports of an alleged and disputed incident on the morning of May 30, 1921, between two teenagers, a Black man and a White woman, caused the White community of Tulsa, including the Tulsa Tribune, to call for a lynching amidst a climate of White racial hostility and White resentment over Black economic success;Whereas, on May 31, 1921, a mob of armed White men descended upon Tulsa’s Greenwood District and launched what is now known as the Tulsa Race Massacre;Whereas Tulsa municipal and county authorities failed to take actions to calm or contain the violence, and civil and law enforcement officials deputized many White men who were participants in the violence as their agents, directly contributing to the violence through overt and often illegal acts;Whereas, over a period of 24 hours, the White mob’s violence led to the death of an estimated 300 Black residents, as well as over 800 reports of injuries;Whereas the White mob looted, damaged, burned, or otherwise destroyed approximately 40 square blocks of the Greenwood district, including an estimated 1,256 homes of Black residents, as well as virtually every other structure, including churches, schools, businesses, a hospital, and a library, leaving nearly 9,000 Black Tulsans homeless and effectively wiping out tens of millions of dollars in Black prosperity and wealth in Tulsa;Whereas, in the wake of the Tulsa Race Massacre, the Governor of Oklahoma declared martial law, and units of the Oklahoma National Guard participated in the mass arrests of all or nearly all of Greenwood’s surviving residents, removing them from Greenwood to other parts of Tulsa and unlawfully detaining them in holding centers;Whereas Oklahoma local and State governments dismissed claims arising from the 1921 Tulsa Race Massacre for decades, and the event was effectively erased from collective memory and history until, in 1997, the Oklahoma State Legislature finally created a commission to study the event;Whereas, on February 28, 2001, the commission issued a report that detailed, for the first time, the extent of the Massacre and decades-long efforts to suppress its recollection;Whereas none of the law enforcement officials nor any of the hundreds of other White mob members who participated in the violence were ever prosecuted or held accountable for the hundreds of lives lost and tens of millions of dollars of Black wealth destroyed, despite the Tulsa Race Massacre Commission confirming their roles in the Massacre, nor was any compensation ever provided to the Massacre’s victims or their descendants;Whereas government and city officials not only abdicated their responsibility to rebuild and repair the Greenwood community in the wake of the violence, but actively blocked efforts to do so, contributing to continued racial disparities in Tulsa akin to those that Black people face across the United States;Whereas the pattern of violence against Black people in the United States, often at the hands of law enforcement, shows that the fight to end State-sanctioned violence against Black people continues; andWhereas the year 2021 marks the 100th anniversary of the Tulsa Race Massacre: Now, therefore, be itThat the House of Representatives—(1)recognizes the forthcoming centennial of the Tulsa Race Massacre;(2)acknowledges the historical significance of this event as one of the largest single instances of State-sanctioned violence against Black people in American history;(3)honors the lives and legacies of the estimated 300 Black individuals who were killed during the Massacre and the nearly 9,000 Black individuals who were left homeless and penniless;(4)condemns the participants of the Tulsa Race Massacre, including White municipal officials and law enforcement who directly participated in or who aided and abetted the unlawful violence;(5)condemns past and present efforts to cover up the truth and shield the White community, and especially State and local officials, from accountability for the Tulsa Race Massacre and other instances of violence at the hands of law enforcement;(6)condemns the continued legacy of racism, including systemic racism, and White supremacy against Black people in the United States, particularly in the form of police brutality;(7)encourages education about the Tulsa Race Massacre, including the horrors of the massacre itself, the history of White supremacy that fueled the massacre, and subsequent attempts to deny or cover up the Massacre, in all elementary and secondary education settings and in institutions of higher education in the United States; and(8)recognizes the commitment of Congress to acknowledge and learn from the history of racism and racial violence in the United States, including the Tulsa Race Massacre, to reverse the legacy of White supremacy and fight for racial justice. 